By the Court.
Oakley, Ch. J.
We are clearly of the opinion that the estate given to the children of T. T. Johnson, vested in interest in such of his children as were living at the death of the testator, and in his after-born children as they were born respectively. It is unnecessary for us to go into the reasons for our judgment, since they are very well expressed in the opinion of Judge Vanderpoel on deciding the case at the special term. We concur fully with him in that opinion. The interests now claimed by the plaintiif were transferred to the defendant Valentine, under the order of sale made by the court of chancery in 1824, and he has no title whatever to the premises in question. .
Judgment affirmed.